 DECISIONS OF NATIONAL LABOR RELATIONS BOARDChauffeurs, Teamsters, Warehousemen and Helpersof America, Local Union No. 525, affiliated with In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America and TigerStripers, Inc. and International Brotherhood ofPainters and Allied Trades, AFL-CIO and DistrictCouncil No. 2 of the Brotherhood of Painters andAllied Trades, AFL-CIO. Case 14-CD-569March 21, 1979DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JENKINS, MURPHY, AND TRUESDAI.EThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following acharge filed by Tiger Stripers, Inc., herein called theEmployer, alleging that Chauffeurs, Teamsters,Warehousemen and Helpers of America, LocalUnion No. 525, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, herein called the Teamsters, hadviolated Section 8(b)(4)(D) of the Act by engaging incertain proscribed activity with an object of forcingor requiring the Employer to assign certain work toits members rather than to employees represented byDistrict Council No. 2 of the Brotherhood of Paintersand Allied Trades, AFL-CIO.'Pursuant to notice, a hearing was held before Hear-ing Officer Donald E. Gardiner on January 18, 1979.All parties appeared and were afforded full opportu-nity to be heard, to cross-examine witnesses, and toadduce evidence bearing on the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:I The Employer is a party to two collective-bargaining agreements, onewith Distnct Council No. 2 covering its work in certain parts of Missouri andrequiring its employees to be members of that local, and a second contractwith International Brotherhood of Painters and Allied Trades. AFL CIO,pertaining to its operations in an eight-state area, including Illinois. Thecharge identifies the group of employees involved as being represented byDistrict Council No. 2. Although, as discussed infra, the employees are rep-resented by International Brotherhood of Painters and Allied Trades. AFL-CIO, rather than by District Council No. 2, with respect to the work indispute, there is no contention that this resulted in any confusion as to whichgroup of painters was contesting for the disputed work. Hereinafter, DistrictCouncil No. 2, and International Brotherhood of Painters and Allied Trades,AFL-CIO, shall be jointly referred to as the Painters.1. THE BUSINESS OF THE COMPANIES INVOLVEDThe parties stipulated, and we find, that the Em-ployer, a Missouri corporation with its principal placeof business in Bridgeton, Missouri, is engaged in thebusiness of painting lines on highways, parking lots,roads, and airport runways. The parties further stipu-lated, and we find, that the Employer is a person en-gaged in an industry affecting commerce within themeaning of the Act.The Employer is a subcontractor on a project in-volving the replacement of a bridge near the intersec-tion of Interstate Highway 70 and Illinois Highway111 in East St. Louis, Illinois. The parties stipulated,and we find, that H. H. Hall Construction Company,herein called H. H. Hall, a Delaware corporation, isthe general contractor on the site. In the course andconduct of its business operations, H. H. Hall pur-chased and received at its East St. Louis, Illinois, job-site goods valued in excess of $50,000 directly frompoints located outside the State of Illinois. The totalcost of H. H. Hall's contract with the State of Illinois,including the bridge replacement portion, is in excessof $1 million. Accordingly, we find that the Employerand H. H. Hall are engaged in commerce within themeaning of the Act and that it will effectuate the pur-poses of the Act to assert jurisdiction herein.II. I.ABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Interna-tional Brotherhood of Painters and Allied Trades,AFL-CIO; District Council No. 2 of the Brotherhoodof Painters and Allied Trades, AFL-CIO; and Chauf-feurs, Teamsters, Warehousemen and Helpers ofAmerica, Local Union No. 525, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, are labor or-ganizations within the meaning of Section 2(5) of theAct.111. THE DISPUTEA. Background and Facts of the DisputeAs indicated, the Employer is engaged in the busi-ness of painting lines on highways, parking lots,roads, and airport runways. The Employer is party toand bound by collective-bargaining agreements withthe Painters. Since the project is in Illinois, outsidethe District Council No. 2 geographical area, the Em-ployer's agreement with the International is the onlyrelevant agreement, and the employees are represent-ed by the International with respect to the disputedwork.241 NLRB No. 36306 TEAMSTERS LOCAL UNION 525In the performance of its business, the Employerowns and utilizes a Ford C-600 truck. The truck con-tains, in addition to the driving cab, a compressor,paint pots, filters, paint guns, and bead dispensers.The truck and the machinery located thereon are op-erated and maintained during the course of a job by adriver and a painter-operator. Prior to the start of aproject, the driver and the painter-operator check andset the various gauges and instruments located on thetruck. Then, while the driver drives the truck at apredesignated speed and direction, the painter-opera-tor, from his post on the bed of the truck, sprays paintonto the road surface. The driver and the painter-operator are in constant radio communication duringthe painting operation. Any deviation in speed or di-rection by the driver will result in an improper mark-ing.With respect to the dispute itself, on or about De-cember 18, 1978, the Employer's truck was driven tothe East St. Louis, Illinois, jobsite by Robert J. Kai-ser, the Employer's superintendent of operations.Work commenced on the striping of the bridge sur-face. Shortly thereafter a Teamsters steward ap-proached Kaiser and inquired if Kaiser was a mem-ber of the Teamsters. Kaiser told the steward that hewas a member of the Painters. The steward instructedKaiser not to continue painting. Kaiser then accom-panied the steward to a jobsite trailer. The stewardcalled the Teamsters secretary-treasurer, MarshallMcDuffy. Kaiser told McDuffy that the Employerhad a contract with the Painters and that McDuffyshould call Washington, D.C., to confirm it. McDuffytold Kaiser not to do any painting until the situationwas resolved. Later that day Kaiser telephonedMcDuffy to determine if McDuffy had confirmed theexistence of the Employer's contract with the Paint-ers. According to Kaiser, McDuffy replied that hehad contacted a Teamsters representative in Wash-ington and was told that there is no existing agree-ment between the Teamsters and the Employer.McDuffy told Kaiser that other striping companiesoperating in Southern Illinois used Teamsters mem-bers to drive their striping trucks. McDuffy thenstated that "as far as we're concerned, when a TigerStripers truck pulls up on a job, it's not going to moveunless there is a Teamster on the truck." At the timeof the hearing the work in dispute was not completed.B. The Work in DisputeThe parties stipulated that the work in dispute con-cerned the driving of a Ford C-600 truck which haspainting and striping equipment attached to it, at thebridge replacement construction near Interstate 70and Illinois Highway 111 in East St. Louis, Illinois.However, the truck is driven a substantial amount oftime by Robert Kaiser, the Employer's superinten-dent of operations, and this fact raises a possibleproblem because a work assignment dispute underSection 10(k) of the Act does not involve a disputeover work performed by statutory supervisors, butrather is limited to disputes between "competinggroups of employees over an employer's work assign-ment."2In view of the foregoing consideration, wefind that the work in dispute is the driving of a FordC-600 truck, which has painting and striping equip-ment attached to it, at the bridge replacement con-struction near Interstate 70 and Illinois Highway 111in East St. Louis, Illinois. excluding those times, ifany, when such truck is assigned to be driven by anindividual who is a supervisor under the Act.C. The Contentions of the PartiesThe Employer contends that there is reasonablecause to believe that Section 8(b)(4)(D) of the Act hasbeen violated and that there exists no voluntarymethod of settling the dispute. The Employer alsocontends that the collective-bargaining agreements,company practice, and skills and efficiency favor thework being performed by its employees representedby the Painters. The Painters concur with the Em-ployer in this position.The Teamsters contends that the disputed workfalls within the jurisdiction based on area practiceand skills and training.D. Application of the StatuteBefore the Board may proceed with the determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that Section 8(b)(4)(D) hasbeen violated and that the parties have not agreedupon a method for the voluntary adjustment of thedispute.As to the former, it is clear that both unions aredisputing the assignment of the work of driving theEmployer's Ford C-600 truck at the East St. Louis,Illinois, jobsite. On December 18, 1978, MarshallMcDuffy, the Teamsters secretary-treasurer, toldRobert Kaiser, the Employer's superintendent of op-erations, according to Kaiser's testimony, not to doany painting until the dispute was resolved and, later,that "when a Tiger Stipers truck pulls up on a job, it'snot going to move unless there is a Teamster on thetruck." McDuffy denies making this statement. In ajurisdictional dispute context, the Board is notcharged with finding that a violation did in fact oc-2 Local 236, affiliated ith the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America (Maron ConstructionComnpanvL 194 NLRB 594 (1971).307 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcur, but only that there is reasonable cause to believethat there has been a violation.' On Kaiser's testi-mony, and without ruling on the credibility of thetestimony in issue, we are satisfied there is reasonablecause to believe that a violation of Section 8(b)(4)(D)has occurred.There is no evidence that the parties have adjustedthe dispute or that there is an agreed-upon methodfor the voluntary adjustment of the dispute to whichall parties are bound. Thus, while the Painters andTeamsters may have an informal arrangement for theadjustment of disputes, the Employer is not a party tothat arrangement.We conclude that there is reasonable cause to be-lieve that a violation of Section 8(b)(4)(D) has oc-curred and that there exists no agreed-upon methodfor the voluntary adjustment of the dispute within themeaning of Section 10(k) of the Act. Accordingly, wefind that the dispute is properly before the Board fordetermination.E. Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work after givingdue consideration to various factors.4The Board hasheld that its determination in a jurisdictional disputeis an act of judgment based on commonsense andexperience reached by balancing those factors in-volved in a particular case.'The following factors are relevant in making thedetermination of the dispute before us:1. Collective-bargaining agreementNeither labor organization involved herein hasbeen certified by the Board, nor is there evidence in-dicating that a Board certification covers the disputedwork.The Employer is a party to a current, multistatecollective-bargaining agreement with the Painters In-ternational Union. That agreement applies to "allpainting of lines, arrows, bumpers, curbs, etc., onparking lots, parking garages, air fields, highways,game courts, and other surfaces." Pursuant to thisagreement, the Employer has assigned the work indispute to its employees represented by the Painters.The Employer is not a party to any collective-bar-gaining agreement with the Teamsters. We conclude,3 Locals 138, 138A, 1388, 138C, and 138D, International Union of Operat.-ing Engineers, AFL-CIO (Cqffasso Lathing d Plastering, Inc.), 149 NLRB156, 158-159 (1964).'N.L.R. B. v. Radio & Television Broadcast Engineers Union, Local 1212,International Brotherhood of Electrical Workers, A FL-CIO [Columbia Broad-casting System], 364 U.S. 573 (1961).'InternationalAssociation of Machinists, Lodge No. 1743, AFL-CIO (J. A.Jones Construction Company), 135 NLRB 1402 (1962).therefore, that the factor of collective-bargainingagreements favors the assignment of the disputedwork to employees represented by the Painters.2. Employer and area practiceSince 1965, the Employer has used employees rep-resented by the Painters to perform the kind of workin dispute on this and similar jobs throughout theUnited States.6The Employer has not used employ-ees represented by the Teamsters to perform thiswork, but has on occasion, when working in Illinois,allowed members of the Teamsters to ride in the cabof the truck or stand alongside of it while it is inoperation. Nevertheless, the Employer's practice fa-vors an award of the disputed work to the employeesrepresented by the Painters.Members of the Teamsters perform the same typeof work for other employers in the Southern Illinoisarea, the geographical area wherein this disputearises. No evidence was presented indicating that anyemployer other than the Employer uses employeesrepresented by the Painters to perform the work indispute in this area. However, when a job has beenawarded to an employer from another State or an-other area and that employer uses its own employeesin performing the work, the area practice prevalentwhere the jobsite is located cannot be considered de-terminative.73. Relative skillsBoth employees represented by the Painters andthose represented by the Teamsters possess the abilityto perform the work in dispute. Therefore, this factordoes not favor either the Painters or the Teamsters.4. Economy and efficiency of operationThe employees represented by the Painters performwork for the Employer other than that in dispute.These employees maintain and prepare the paintingequipment for operation and thereafter engage in theactual operation of the equipment. As a result, theirversatility permits the Employer to perform both thedisputed work and other work tasks with the samepersonnel. Thus, the driver can be kept busy withother tasks when he is not driving. Employees repre-sented by the Teamsters could not perform these6 As stated above, the record shows that the Employer's superintendent ofoperations at times drives the Ford C-600 during the painting operations.Whether the superintendent is or is not a statutory supervisor cannot bedetermined by the record before us, but, as stated above, the dispute here tobe resolved does not cover the operation of the truck while it is driven by anindividual who is a supervisor within the meaning of the Act.I Sheet Metal Workers' International Association, Local Union No. 41,AFL-CIO (B & W Metals Company, Inc.), 231 NLRB 122 (1977).308 TEAMSTERS LOCAL UNION 525other tasks unless they receive substantial additionaltraining. Accordingly, we find that the factor of econ-omy and efficiency achieved favor the assignment ofthe disputed work to the employees represented bythe Painters.5. Employer's job assignment and preferenceThe Employer assigned the disputed work to itsemployees represented by the Painters when it arrivedon the jobsite on or about December 18, 1978. TheEmployer continues to prefer that the disputed workbe assigned to its employees represented by the Paint-ers. Thus, these factors favor the award of the dis-puted work to the employees represented by thePainters.ConclusionUpon the record as a whole, and after full consider-ation of all relevant factors involved, we concludethat the employees represented by the Painters areentitled to perform the work in dispute. We reach thisconclusion relying on the collective-bargaining agree-ment; the Employer's practice, preference, and as-signment of the work; and the relative efficiency andeconomy of operation, all of which favor an award ofthe disputed work to the employees represented bythe Painters.8In making this determination, we areawarding the work in question to employees who arerepresented by the Painters, but not to that Union orits members. The present determination is limited toI Our award does not apply to the work involved at such times as the FordC-600 truck is operated by an individual who is a statutory supervisor.the particular controversy which gave rise to this pro-ceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board makesthe following Determination of Dispute:1. Employees of Tiger Stripers, Inc., who are rep-resented by the International Brotherhood of Paintersand Allied Trades, AFL-CIO, are entitled to performthe driving of the Ford C-600 truck which has paint-ing and striping equipment attached to it at thebridge replacement construction near Interstate 70and Illinois Highway 111 in East St. Louis, Illinois.2. Chauffeurs, Teamsters, Warehousemen andHelpers of America, Local Union No. 525, affiliatedwith International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, is notentitled by means proscribed by Section 8(b)(4)(D) ofthe Act to force or require Tiger Stripers, Inc., toassign the disputed work to employees represented bythat labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, Chauffeurs, Team-sters, Warehousemen and Helpers of America, LocalUnion No. 525, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, shall notify the Regional Direc-tor for Region 14, in writing, whether or not it willrefrain from forcing or requiring the Employer, bymeans proscribed by Section 8(b)(4)(D) of the Act, toassign the disputed work in a manner inconsistentwith the above determination.309